Citation Nr: 0121573	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  94-43 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for coronary artery disease, status post 
myocardial infarction with recurrent chest pain, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 16, 
1995, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974 and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1992 and June 1998 rating 
decisions of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1992 
decision, the RO granted service connection for coronary 
artery disease, status post myocardial infarction with 
recurrent chest pain and assigned a 30 percent evaluation.  
In the June 1998 decision, the RO granted a total rating for 
compensation based upon individual unemployability, effective 
August 16, 1995.

In December 1991 and July 1994, the veteran presented oral 
testimony before a Hearing Officer at the RO; transcripts of 
which have been associated with the claims file.

The Board notes that the veteran had perfected appeals for 
claims for service connection for bilateral hearing loss, 
tinnitus, a left shoulder disability, and a deviated nasal 
septum.  In October 2000, the veteran limited his appeal to 
the claims for service connection for bilateral hearing loss 
and tinnitus.  Thus, the issues of service connection for a 
left shoulder disability and a deviated nasal septum are no 
longer on appeal.  Additionally, service connection was 
granted for bilateral hearing loss and tinnitus in a February 
2001 rating decision.  The veteran has not filed a notice of 
disagreement following the grant of service connection for 
these disabilities, and thus these claims are no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).  Accordingly, the issues on 
appeal are the two listed on the title page.


REMAND

The Board regrets that a remand is necessary.  Specifically, 
a review of the claims file indicates the veteran is 
receiving disability benefits from the Social Security 
Administration based upon the service-connected heart and 
psychiatric disorders, which are the same disabilities for 
which VA has granted the total rating for compensation based 
upon individual unemployability.  The veteran was granted 
Social Security Administration benefits prior to the date 
that VA granted a total rating for compensation based upon 
individual unemployability.  The records from the Social 
Security Administration have not been associated with the 
veteran's claims folder.

The Board is aware that although any Social Security 
Administration decision would not be controlling, the United 
States Court of Appeals for Veterans Claims (the Court) has 
determined that such records are pertinent to the veteran's 
appeal.  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 
(1992) (Board must consider Social Security Administration 
unemployability determination and must give statement of 
reasons or bases for the weight given to this evidence); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA's duty to assist includes obtaining Social Security 
Administration decision and supporting medical records 
pertinent to VA claim), and Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (VA cannot ignore SSA determination of 
disability but must provide reasons or bases regarding such 
determination).  In certain cases, particularly where 
employability is at issue, VA is obligated to secure the 
records underlying total-disability determinations by other 
agencies.  See, e.g., Tetro v. West, 13 Vet. App. 404, 
(2000).


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected psychiatric and heart 
disorders.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  If the RO cannot obtain any 
of the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Administration disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to an 
initial evaluation in excess of 30 percent 
for coronary artery disease, status post 
myocardial infarction with recurrent chest 
pain, and entitlement to an effective date 
earlier than August 16, 1995, for the 
grant of a total rating for compensation 
based upon individual unemployability.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


